DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 9 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said bracket lock" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  This limitation appears to refer to the lock of line 3.  Claim 9 is rejected inasmuch as it depends from claim 2.  Furthermore regarding claim 2, the limitations ‘the electronic device or wearable or other object to be display’ should only include ‘said electronic device’ inasmuch as the preamble of claim 1 is further limited in the body of claim 1 to restrict that which is held by the holder to an electronic device (see line 3 of claim 1).
Claim 5 recites the limitation "said lens arrangement" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination this claim will be interpreted as depending from claim 4, in which the ‘lens arrangement’ is first claimed.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Virolainen (US 2010/0315327 A1).
Regarding claim 1, Virolainen teaches a secure display stand for an electronic device or wearable or other object, the secure stand playing electronic media (via 28, figure 4), the secure display stand comprising:
A holder (paragraph 0043) for holding the electronic device;
An arm extending from a surface to said holder (see annotated figure 3 below); and


    PNG
    media_image1.png
    604
    566
    media_image1.png
    Greyscale

Regarding claim 11, Virolainen teaches that the projector comprises a micro-projector (the claim does not specify the size of a micro-projector, therefore any projector will be suitable to reject this limitation).

Regarding claim 16, Virolainen teaches that the camera is connected to an image processing module to translate user interactions with said image into commands, thereby to provide interactivity with said projection (paragraph 0048).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virolainen (US 2010/0315327 A1) in view of Howarth et al. (US 2014/0106608 A1).
Regarding claim 2, Virolainen does not teach a socket, a lock for locking around a body or bracelet or strap of the electronic device or wearable or other object to be displayed; and
A bracket extending from said bracket lock, the bracket having a charging element for charging of said wearable, wherein the lock is attached by a retractable cord to the socket.
Howarth teaches a socket (318, figure 2), a lock (340, 342, figure 2) for locking around a body or bracelet or strap of the electronic device or wearable or other object to be displayed; and

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Virolainen to use the securing bracket of Howarth to secure the portable electronic element of Virolainen in order make the connection between the display and the portable electronic element more flexible.
Regarding claim 9, Virolainen does not teach that a recoiler box located under said surface to retract and extend said cord, or wherein said cord comprises a curly cord.
Howarth teaches the cord comprises a curly cord (when the cord is retracted it will be wrapped around an axle and so be ‘curly’).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Virolainen to use the securing bracket of Howarth to secure the portable electronic element of Virolainen in order make the connection between the display and the portable electronic element more flexible.


Claim 3-5 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Virolainen (US 2010/0315327 A1) in view of Rodriguez, Jr. (US 2003/0123032 A1), referred to hereafter as Rodriguez032.
Regarding claim 3, Virolainen does not specify that the projector is configured to correct said images for distortion due to an angle of the projection onto said surface.
Rodriguez032 teaches that the projector is configured to correct said images for distortion due to an angle of the projection onto said surface (paragraph 0051).

Regarding claim 4, Virolainen does not specify a lens arrangement for carrying out said correcting to a projected beam carrying said images.
Rodriguez032 teaches a lens arrangement for carrying out said correcting to a projected beam carrying said images (140, figure 6 and paragraph 0051).
It would have been obvious to a person having ordinary skill in the art to modify the display of Virolainen to use the keystone correction of Rodriguez032 in order to improve image quality.
Regarding claim 5, Virolainen does not specify that the lens arrangement is further configured to provide a short/ultrashort throw ratio, thereby to provide a projection area, which is large compared to the projection distance.
Rodriguez032 teaches the lens arrangement is further configured to provide a short throw ratio, thereby to provide a projection area, which is large compared to the projection distance (140, figure 6).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Virolainen to use the short throw lens of Rodriguez032 in order to make the projection system compact.
Regarding claim 8, Virolainen does not specify a correction unit configured to provide keystone correction to the images prior to projection, the correction being as to compensate for said distortion.
Rodriguez teaches a correction unit configured to provide keystone correction to the images prior to projection, the correction being as to compensate for said distortion (paragraph 0051).
It would have been obvious to a person having ordinary skill in the art to modify the display of Virolainen to use the keystone correction of Rodriguez032 in order to improve image quality.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virolainen (US 2010/0315327 A1) in view of Suggs (US 2016/0239154 A1).
Regarding claim 10, Virolainen does not specify that said projector comprises an opening built into a wall of said arm, the opening being for projection therethrough.
Suggs teaches that said projector comprises an opening built into a wall of said arm, the opening being for projection therethrough (see unlabeled hole above 150, figure 1).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Virolainen to house the projection system in the arm as taught in Suggs in order to reduce the image distortion that needs to be addressed in projecting off axis laterally.


Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virolainen (US 2010/0315327 A1).
Regarding claim 12, Virolainen teaches the claimed invention except for specifying that the light source is located in said arm. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to arrange the light source in said arm, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the projection system of Virolainen to arrange it in the arm in order to reduce the image distortion that needs to be addressed in projecting off axis laterally.
Regarding claim 14, Virolainen teaches that the light source comprises one member of the group comprising one or more light emitting diodes (paragraph 0050).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virolainen (US 2010/0315327 A1) in view of Rodriguez Jr. et al. (US 6,179,426 B1), referred to hereafter as Rodriguez426.
Regarding claim 13, Virolainen does not specify the projector comprises a light source located outside of said arm and connected to project through said lens using an optical fiber.
Rodriguez426 teaches a light source located outside of said arm and connected to project through said lens using an optical fiber (figure 7).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the display system of Virolainen to use the optical fiber of Rodriguez426 because situating the light source outside the projector would reduce the size of the projector head and could reduce the size of the arm (column 11 lines 62- column 12 line 18).


Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, prior art does not teach the use of a prism for directing light from said projector to a hole in said arm to project light through said hole onto said surface, thereby allowing said projector to be aligned along a length of said arm.  Prisms are known in general for folding the optical path, however there is no prior art with a prism and projector both located in the arm of the support member.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	2/11/2022